Citation Nr: 0925039	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-26 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to June 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  Jurisdiction over the case was subsequently 
transferred to the RO in Huntington, West Virginia.

When this case was before the Board in April 2007, it was 
remanded for further development.  The case has since been 
returned to the Board for further appellate action.  


REMAND

As noted above, in April 2007, the Board remanded the issue 
of entitlement to service connection for hepatitis C.  At 
that time, the Board indicated that there were a number of 
outstanding medical records potentially pertinent to the 
Veteran's claim that had not been obtained.  The RO or the 
Appeals Management Center (AMC) was directed to undertake 
appropriate development to obtain these records.  If 
additional pertinent evidence was obtained, the Veteran was 
then to be afforded a VA examination to determine the nature 
and etiology of his hepatitis C.  The examiner was asked to 
state an opinion as to whether there is a 50 percent or 
better probability that the Veteran's hepatitis C is related 
to service.  

The record reflects that additional private medical records 
were obtained and have been associated with the Veteran's 
claims folder.  The Veteran was then afforded a VA 
examination in March 2009 to discuss the etiology of his 
hepatitis C.  The examiner, however, failed to provide an 
opinion as to whether there is a 50 percent or better 
probability that the Veteran's hepatitis C is related to 
service, concluding that it would be impossible to resolve 
the issue without resort to mere speculation.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).  In light of the foregoing, the Board finds that 
another remand is necessary so that the development ordered 
in the Board's April 2007 remand may be accomplished.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
hepatitis C.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

Based upon the claims folder review, the 
examination results, and sound medical 
principles, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
Veteran's hepatitis C is etiologically 
related to any incident of his military 
service.  The examiner must respond 
affirmatively or negatively to this 
question.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




